Citation Nr: 1428087	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-39 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for peptic ulcer disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for seizure disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypothermia.

4.  Whether new and material evidence has been received to reopen a claim of service connection for loss of arch in feet.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for seizure disorder, to include under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The appellant, who served in the Army National Guard from June 1984 to December 2004, had active duty service from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March and August 2009.  The March 2009 rating decision denied reopening claims for service connection for peptic ulcer disease and hypertension; and the August 2009 rating decision denied reopening claims for service connection for hypothermia, seizures, and loss of arch in feet.

In September 2010, the appellant appeared at the Little Rock RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file.

In a decision dated in February 2011, the Board reopened the claim for service connection for hypertension, and then remanded that issue, along with the other issues on appeal, for further development, including providing the Veteran a VA examination addressing hypertension, and obtaining Social Security disability records.  The requested development having been completed, no further action to ensure compliance with the Board's 2011 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this decision, the Board is addressing, in part, peptic ulcer disease, but it appears the Veteran may have symptoms of other gastrointestinal disability.  Entitlement to service connection for gastrointestinal disability, other than peptic ulcer disease, has not been considered by the RO, and that issue is being referred to that office for appropriate consideration.  

The issues of service connection for seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in September 1992, the RO denied, in pertinent part, service connection for peptic ulcer disease; and in a rating decision dated in December 2002, the RO denied, in pertinent part, service connection for hypothermia and loss of arch in feet.  Those decisions were not appealed.

2.  In a decision dated in June 2006, the Board denied the issue of service connection for a seizure disorder, claimed as residuals of heat stroke, on the grounds that the appellant's seizure disorder was not incurred during, or related to, any incident of active military service, including any 1991 heat stroke.  

4.  Evidence compiled since the 1992 rating decision denying service connection for peptic ulcer disease does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim. 

5.  Evidence compiled since the Board's June 2006 denial of service connection for a seizure disorder relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claim.

6.  Evidence compiled since the December 2002 rating decision denying service connection for hypothermia and loss of arch in feet does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.

7.  Hypertension was not present during any period of qualifying service, or to a degree of 10 percent or more within the first post service year after qualifying service.  


CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying the claim for service connection for peptic ulcer disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §3.104 (2013).

2.  New and material evidence has not been received since the September 1992 adjudication of service connection for peptic ulcer disease, so the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The June 2006 Board decision denying service connection for seizure disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  Evidence relevant to the claim for service connection for seizure disorder received since the June 2006 Board decision is new and material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The December 2002 rating decision denying service connection for hypothermia and loss of arch in feet is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §3.104 (2013).

6.  New and material evidence has not been received since the last final decision on the claims for service connection for hypothermia and loss of arch in feet, so those claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in September 2002; August 2008; January 2009; June, 2009; March 2011; and April 2011.  The appellant was informed that new and material evidence was needed to reopen his claims for service connection, and of the reasons for the prior denials.  The notice also apprised the appellant of the criteria for service connection; of the information and evidence needed to substantiate his claim; of VA's respective duties for obtaining evidence; and of how VA determines disability ratings and effective dates.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  Service treatment records, VA medical records, and private medical records were obtained and are in the claims file.  Additionally, the appellant was accorded a VA examination on the issue of service connection for hypertension, and because the examiner conducted a personal examination of the appellant; reviewed the claims file; discussed the appellant's medical history; and explained how the evidence supported her opinion, the report is adequate.  

In addition, the appellant testified by videoconference before the undersigned Veterans Law Judge in September 2010.  During that hearing the appellant was assisted by an accredited representative from The American Legion.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the appellant's symptoms and whether there was a relationship to service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Additionally, the appellant has demonstrated actual knowledge of what was needed for the claims to be granted, as evidenced by the questioning pursued by his representative and his responses during the hearing.  Neither the representative nor the appellant have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the appellant was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence on the issues resolved in this decision is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran[claimant]).  


II.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen the claim.  The Board will therefore determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 





A. Peptic ulcer disease 

In a rating decision dated in September 1992, the RO denied, in pertinent part, service connection for peptic ulcer disease on the grounds that the appellant's peptic ulcer disease existed prior to service and did not increase in severity beyond its natural progression in service.  Evidence of record at the time of the 1992 rating decision included the service treatment records that showed the Veteran complained of pain, and difficulty swallowing.  The Veteran failed to report for a VA examination scheduled in connection with the claim.  

Evidence compiled since the 1992 rating decision includes the appellant's 2010 testimony that he had stomach trouble and was given medication for his stomach during his period of active duty service.  See Transcript, pp. 6-8.  This evidence is cumulative and redundant of that of record at the time of the 1992 rating decision.  It therefore is not new and material evidence.  There being no new and material evidence on the issue of service connection for peptic ulcer disease, that claim is not reopened.


B. Seizure disorder 

In a decision dated in June 2006, the Board denied the issue of service connection for a seizure disorder, claimed as residuals of heat stroke, on the grounds that the appellant's seizure disorder was not incurred during, or related to, any incident of active military service, including any 1991 heat injury.  

In January 2007 the appellant filed a claim to reopen.  

Evidence added to the record since the June 2006 Board decision includes, in pertinent part, the appellant's testimony, during his September 2010 Board hearing, that he served in Saudi Arabia during his 1990-91 mobilization.  This evidence is new since it was not of record at the time of the June 2006 rating decision, and presuming its credibility (Justus) for purposes of reopening, it raises a reasonable possibility of substantiating the claim for service connection for seizure disorder, since it broadens the basis for an award of the benefits by rending the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 applicable to the claim (compensation for disability due to undiagnosed illness).  New and material evidence having been presented, the claim is reopened.  

The appellant's claim for service connection for seizure disorder is addressed in the remand portion of this decision.

C. Hypothermia & loss of arch in feet

In a rating decision dated in December 2002, the RO denied, in pertinent part, service connection for hypothermia on the grounds that there was no evidence of any residual disability, and service connection for loss of arch in feet on the grounds that there was no evidence of onset in service, or of aggravation of a pre-service condition.  That decision was not appealed.  

Evidence of record at the time of the 2002 rating decision included inconsistent entries in the service record regarding the presence/absence of fallen arches, together with VA and private records that were silent as to the presence of fallen arches or cold injury residuals.  

In July 2008 the appellant filed a claim to reopen.  

Evidence added to the record since the December 2002 rating decision includes a September 2007 statement from the appellant that he suffered frostbite during basic training in 1984, and that he was told by a military doctor that he had flat feet.  This evidence is cumulative and redundant of that of record at the time of the December 2002 rating decision; and it consequently does not constitute new and material evidence.

VA and private treatment records dated after the 2002 rating decision also contain no record of cold injury or symptoms associated with loss of arch in feet; so, therefore, these are not new and material.

The evidence also includes the appellant's testimony in 2010 that he went from heatstroke to hypothermia in 1990 (as a consequence of being packed in ice secondary to heatstroke).  This evidence, while new, does not relate to an unestablished fact necessary to substantiate the claim; namely, evidence of any residual cold injury, and so does not raise a reasonable possibility of substantiating the claim for service connection for hypothermia.  It thus does not constitute new and material evidence. 

The appellant also testified during his 2010 Board hearing that he had pain in his arches, and that a military doctor told him that he had no arch.  This evidence is cumulative and redundant of that in the record at the time of the December 2002 rating decision; and it consequently does not constitute new and material evidence.

Social Security disability records were also associated with the claims file after the December 2002 rating decision.  There is no record of cold injury or symptoms associated with loss of arch in feet, and it thus is not new and material evidence.

As new and material evidence, i.e., evidence of residual cold injury as regards the claim for hypothermia, and evidence of onset or aggravation during service as regards the claim for loss of arch in feet, has not been presented, the appellant's request to reopen these claims for service connection must be denied.

III.  Service Connection, Hypertension 

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during active duty or during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m), 3.303.  

Only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "veteran" based upon a period of active duty for training, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of active duty for training.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Similarly, to achieve "veteran" status and be eligible for service connection for disability claimed during inactive duty for training, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during said period.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Claims based on a period of active duty for training or inactive duty for training are never entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  For claims based on aggravation of a pre-existing condition during a period of active duty for training or inactive duty for training, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id., at 48. 

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including any lay statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  On review of the evidence the Board finds that service connection for hypertension is not warranted.

Service treatment records do not relate a diagnosis of hypertension during any period of active military service, and the appellant was not diagnosed with hypertension in the year after his separation from active duty service.  Although service treatment records do include several elevated readings, an April 2011 examiner advises that these readings were due to the appellant's illnesses at those times.  She explained that those illnesses (headache and stomachache) can often cause isolated elevation in blood pressure.  She stressed that the appellant has essential hypertension, and that there was no record of this disease prior to service (as entry examination findings were normal) or in service treatment records.  There is no medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

As for the appellant's contention that his hypertension began during active duty or active duty for training, the Board notes that he is not qualified through specialized education, or training to diagnose hypertension, or offer a sound opinion as to when the disease began.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The appellant's opinion is therefore of little probative weight.  See Evans, 12 Vet. App. 22, 30 (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Moreover, the appellant's contention of onset during active duty or active duty for training is flatly refuted by a VA examiner, who stresses that the appellant's fluctuating blood pressure during service was due to then presenting ailments such as headaches, stomachache, and seizures; and the Board finds this evidence, which is proffered by a physician in full knowledge of the facts of this appellant's case, and which is not contradicted by any other medical evidence of record, to be highly probative evidence against the claim.  

There is also no evidence of any increase in severity of hypertension during active duty or active duty for training, so service connection under this theory is not warranted.  

The weight of the evidence is consequently against the claim of service connection for hypertension.  See Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Service connection must therefore be denied, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

As new and material evidence has not been presented, the issue of service connection for peptic ulcer disease is not reopened, and this appeal is denied.  

New and material evidence having been submitted, the claim for service connection for seizure disorder is reopened and, to that extent only, the appeal is granted.

As new and material evidence has not been presented, the claim of service connection for hypothermia is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for loss of arch in feet is not reopened, and the appeal is denied.

Service connection for hypertension is denied.


REMAND

During his 2011 Board hearing the appellant testified that he served in Saudi Arabia during his 1990-1991 deployment.  See Transcript, p. 6.  See also June 2010 VA psychiatric treatment records (regarding service in Iraq).  If true, this would mean that his claim for service connection for a seizure disorder is entitled to consideration under the provisions of 38 C.F.R. § 3.317.  As military records confirm that the appellant was mobilized in support of Operation Desert Shield/Desert Storm, and as there is no medical record of seizures or a functional gastrointestinal disorder prior to the appellant's December 1990 mobilization, remand for verification of the appellant's claim that he served in Saudi Arabia (or some other area in the Southwest Asia theater of operations) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 19.31(b)(3), apprise the appellant of the provisions of 38 C.F.R. § 3.317. 

2.  Contact the appropriate agency for verification of the appellant's claim of service in Saudi Arabia and Iraq during the timeframe December 1990 to May 1991.  Make a formal finding for the record.  

Note:  Military records confirm that the appellant was mobilized to active duty service in December 1990 in support of Operation Desert Shield/Desert Storm; and a service treatment record dated April 30, 1991, advises "sm with dysphagia and tightness in throat while in SWA;" but service personnel records only show service in Europe.  

3.  After completion of the requested development, and any other development as then may become indicated, including scheduling an examination to ascertain if the Veteran has a qualifying chronic disability, re-adjudicate the claim for service connection for a seizure disorder.  
If the benefit remains denied, provide the appellant a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals














rstep 1, if the appellant had service in Saudi Arabia or any other locale in the Southwest Asia Theater of Operations, accord the appellant a VA Persian Gulf War Examination regarding his claims for service connection for seizures and a gastrointestinal disorder.  The claims file, especially service treatment records, must be reviewed by the examiner.

All indicated tests must be done.  The examiner is then requested to state:

a) whether the appellant has a functional gastrointestinal disorders, including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.

b) whether the appellant's seizure disorder is of medically determinable etiology.  If so, identify the cause, and then opine as to whether it is at least as likely as not (50/50 probability) that the disorder is/was related to any incident of active military service, including the appellant's heat stroke while stateside in or around 1991.

NOTE:  The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  After completion of all of the above and any other development deemed necessary, adjudicate the claims of service connection for functional gastrointestinal disorder (claimed as peptic ulcer disease), and service connection for seizures.




















Department of Veterans Affairs


